Citation Nr: 0627819	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-41 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from July 1944 
to October 1945.  He died on September [redacted], 1982.  The 
appellant is the veteran's widow.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim for service connection for the cause 
of the veteran's death.

2.  The veteran died in September 1982 of cardio-respiratory 
arrest due to acute myocardial infarction due to 
hypertension.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  A service-connected disability is not the principal or a 
contributory cause of the veteran's death.  

5.  The veteran served solely as a recognized guerrilla from 
July 1944 to October 1945.




CONCLUSIONS OF LAW

1.  The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2005).

2.  The legal criteria for eligibility for nonservice-
connected death pension benefits have not been met. 38 
U.S.C.A. §§ 101, 107, 1541 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.8, 3.40, 3.41 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

A.  Service Connection - Cause of Death

In this case, as explained below, with regard to the claim 
for service connection for the cause of the veteran's death, 
VA strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

1.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
or her service connection claim, it will then assign such an 
award a disability rating and an effective date.  Id. at 486.

In this case, the RO provided the appellant VCAA notice on 
her claim for service connection for the cause of the 
veteran's death by letter dated August 2003, before initially 
deciding that claim in a rating decision dated January 2004.  
The timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  Therein, the RO acknowledged the appellant's 
claim, notified her of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed her of VA's duty to assist and indicated that 
it was developing her claim pursuant to that duty.  As well, 
the RO identified the evidence it had received in support of 
the appellant's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the appellant in obtaining outstanding evidence 
provided she identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the appellant's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the appellant to sign the enclosed forms authorizing 
the release of the veteran's treatment records if she wished 
VA to obtain such records on her behalf.  The RO also advised 
the appellant to identify or send directly to VA all 
requested evidence.   

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  It does not include a discussion regarding 
disability ratings or effective dates.  The appellant is not 
prejudiced as a result thereof, however, as the disposition 
in this case is unfavorable.  Bernard, 4 Vet. App. at 394.  
Therefore, any question relating to the appropriate 
disability rating or effective date to be assigned a grant of 
service connection is rendered moot.  

2.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim for service 
connection for the cause of the veteran's death.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002 & Supp. 2005).  Specifically, 
the RO  secured and associated with the claims file all 
evidence the appellant identified as being pertinent to her 
claim, including the veteran's service records and a post-
death medical certificate.  Since then, the appellant has not 
identified any other evidence to be secured.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what additional evidence [s]he should submit to substantiate 
h[er] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



B.  Nonservice-Connected Death Pension Benefits

With regard to the appellant's claim for eligibility for 
nonservice-connected death pension benefits, VA has not 
strictly complied with the notification and assistance 
provisions of the VCAA.  Such compliance is unnecessary, 
however, given that there is no possibility, reasonable or 
otherwise, that such notice or assistance would aid in 
substantiating the appellant's claim.  As explained below, 
the law, not the evidence, is dispositive in this case.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding 
that, where it is the law, and not the underlying facts or 
development of the facts that are dispositive in the matter, 
the VCAA can have no affect on the appeal); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (holding that, where 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is inapplicable); see also 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).

II.  Analysis of Claims

A.  Service Connection - Cause of Death

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
spouse, the veteran, died from a disability that was related 
to his period of active service, specifically, heart disease 
presumed to have manifested while the veteran was held as a 
prisoner-of-war.  

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2005).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 5107 (West 2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

As previously indicated, the veteran in this case had service 
from July 1944 to October 1945.  There is no evidence of 
record indicating that, during this time period, he 
complained of or received treatment for heart complaints.  
There is also no evidence of record indicating that, during 
this time period, he served as a prisoner-of-war.  During a 
physical examination conducted in March 1945, an examiner 
noted, in part, no cardiovascular abnormalities.  In 
addition, in an Affidavit for Philippine Army Personnel dated 
February 1946, the veteran indicated that, during his period 
of active service, he incurred a gunshot wound to his left 
palm.  He mentioned no other injuries or illnesses and no 
service as a prisoner-of-war. 

Following discharge, during a VA examination conducted in 
December 1967, the veteran reported residuals of the gunshot 
wound, but expressed no complaints related to his heart.  
Testing revealed a cardiac abnormality, which the VA examiner 
diagnosed as a moderate cardiac enlargement, predominantly 
left ventricle, and right basal pneumonitis, etiology 
undetermined.   

In September 1982, the veteran died.  According to his death 
certificate, the cause of his death was cardio-respiratory 
arrest due to an acute myocardial infarction due to 
hypertension.  There are no post-service medical records 
available to determine whether the veteran was receiving 
treatment for heart problems prior to his death.  As of 
September 1982, service connection was not in effect for any 
disability.  

The appellant has not submitted any evidence, particularly a 
medical opinion, linking the cause of the veteran's death to 
his period of active service.  Rather, the appellant's 
assertions represent the only evidence of record establishing 
the necessary nexus in this case.  These assertions are 
insufficient to establish such a nexus as the record does not 
reflect that the appellant possesses a recognized degree of 
medical knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

Given the absence of competent medical evidence linking the 
veteran's cause of death to his service, the Board finds that 
a service-connected disability is not the principal or a 
contributory cause of the veteran's death.  Based on this 
finding, the Board concludes that the veteran's death was not 
due to a service-connected disability.  The evidence is not 
in relative equipoise; therefore, the appellant may not be 
afforded the benefit of the doubt in the resolution of her 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.



B.  Nonservice-Connected Death Pension Benefits

The appellant claims that she is eligible for nonservice-
connected death pension benefits based on her deceased 
spouse's recognized guerrilla service during World War II, 
from July 1944 to October 1945.

Nonservice-connected death pension benefits may be paid to a 
surviving spouse of a veteran of a war who had the requisite 
service, or who, at the time of his death, was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, or pension.  38 U.S.C.A. 
§§ 1521(j), 1541 (West 2002).  In order to establish basic 
eligibility for VA death pension benefits under the 
aforementioned provisions, however, the individual claiming 
such benefits must be the spouse of a veteran who had active 
military, naval, or air service.  38 U.S.C.A. §§ 101(2), 
(24), 1521(j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2005).

"Veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2). "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Generally, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed "active military, 
naval, or air service" for the purposes of awarding 
nonservice-connected death pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.8 (2005).  However, for 
certain VA purposes, service in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service, as authorized by 38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).  

Specifically, service of persons enlisted under section 14 of 
Public Law No. 190, 79th Congress (Oct. 6, 1945) is included 
for compensation and DIC benefits, but not for pension 
benefits.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945 and June 
30, 1947, inclusive, were made under the provisions of Public 
Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Public Law No. 190.  38 C.F.R. § 
3.40(b).

Service as a Regular Philippine Scout or in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included as qualifying service for compensation and DIC 
benefits, but not for death pension benefits.  38 C.F.R. 
§ 3.40(a), (c).

Recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation and DIC 
benefits, but not for death pension benefits.  38 C.F.R. § 
3.8(b), (c), (d).

In this case, documents of record reflect that the veteran 
served solely as a recognized guerrilla from July 1944 to 
October 1945.  As noted above, such service does not 
constitute active military service with the Armed Forces of 
the United States for the purpose of establishing eligibility 
for  nonservice-connected death pension benefits.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

In the absence of evidence that the appellant's deceased 
spouse had service other than that which has already been 
identified, the appellant does not meet the basic eligibility 
requirements for the death pension benefits she is seeking.  
Her claim must therefore be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, 
in a case in which the law is dispositive, the claim must be 
denied based on a lack of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for nonservice-connected death pension benefits 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


